Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 12/02/22.  Claims 1-3, 8, 10-12, 14 and 16-20 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 12/02/2022 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Sicora, and further in view Wang et al (U.S. 20160140622 A1 hereinafter, “Wang”).
8.	With respect to claim 1,
Churchill discloses a device comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising:
receiving a description of a product, the description including a text description;
determining attributes of the product based on the description;
obtaining end user information from equipment of an end user, the end user information regarding a behavior history and a language history of the end user;
modifying, in accordance with the end user information, the description resulting in a plurality of modified product descriptions, the modifying comprising:
selecting selected attributes of the product,
identifying identified text regarding the selected attributes of the product, based on the text description and the language history of the end user,
adding the identified text to the text description, and
determining a presentation arrangement of the text description and the visual description;
presenting the plurality of modified product descriptions at equipment of the end user;
determining, for each of the plurality of modified product descriptions, a relative effectiveness in engaging attention of the end user, based on end user behaviors responsive to the presenting (Churchill Abstract, [0014] – [0015], [0018], [0028] – [0029], [0034] – [0035], [0040], [0045], [0057] e.g. [0014] Aspects of the present disclosure involve systems and methods for automatic generation of content by suitably combining selections from various types of information.  The generated content may, for example, be published as an entry (e.g., status updates, tweets, pins, and other such messages) on one or more social network platforms, and in example embodiments, may be used to share, advertise, or promote other existing content such as listings for products offered for sale (e.g., in an online marketplace).  Information used to generate content may be retrieved from a variety of different sources that may be stored in either internal or external (e.g., third party) repositories.  The information may, for example, include general product information (e.g., item categories), specific product information (e.g., brands), information about the user intending to share the content (e.g., demographic data), or information about the intended audience of the shared content (e.g., social data).  In this manner, the methods described in example embodiments may achieve the technical effect of maximizing automatic relevant content generation while minimizing user effort, maximizing content appeal, and thus, maximizing the overall effectiveness of shared content. [0015] Individual generative grammar models define the structure of a message (e.g., a phrase or sentence) to be published.  The generative grammar model may specify a number of lexical slots, which are blanks that are to be filled with information to eventually form the message.  For each lexical slot, the generative grammar model specifies a corpus of source data and a grammatical constraint.  The corpus of source data is a discrete source of information used to fill the lexical slot, and the grammatical constraint specifies a type of speech from which a particular term (e.g., word or phrase) used to fill the lexical slot is to be selected.  For example, the grammatical constraint may specify a lexical category (e.g., noun, verb, or adjective).  The particular generative grammar model selected to generate messages may, for example, be specifically designed for the social network platform to which the message is being shared, a type of content or item associated with the message (e.g., a product listing), or the user requesting to publish the message. [0018] The client device 106 may be operated by users who use the network system 100 to exchange data over the network 102.  These data exchanges may include transmitting, receiving (communicating), and processing data to, from, and regarding content and users of the network system 100.  The data may include, but are not limited to, images; video or audio content; user preferences; product and service feedback, advice, and reviews; product, service, manufacturer, and vendor recommendations and identifiers; product and service listings associated with buyers and sellers; product and service advertisements; auction bids; transaction data; user profile data; and social data, among other things. [0028] The database 122 may also include a repository to store a record of user activity data.  Accordingly, the network-based content publisher 104 may monitor, track, and record the activities of users utilizing one or more devices (e.g., the client device 106) to interact with the various components of the network system 100.  Each user session may be maintained in a repository stored in the database 122.  Accordingly, the user activity data may include past keyword searches that users have performed, web pages viewed by each user, products added to a user wish list or watch list, products added to an electronic shopping cart, and products that the users own.  Consistent with some embodiments, the repository used to store records of user activity may be linked to the repository used to store user profile data so as to maintain an association of a user profile with the activities that the corresponding user has performed. [0029] In instances in which the network-based content publisher 104 is a network-based marketplace, the database 122 may include a repository to store product information.  Such product information may, for example, include a product identifier (e.g., a title or a model number), a price, a make, a manufacturer, a model, a brand name, a textual description, a size, a style, product dimensions, compatibility information, or any other information that may be used to describe a product.  In these instances, the database 122 may also include a repository to store a transaction history of users of the network-based content publisher 104 that includes information related to transactions for products that may be offered for sale by merchants who utilize marketplace services provided by the network-based content publisher 104.  The transaction history information may, for example, include a description of a product offered for sale, sold, or purchased by users, an identifier of the product, a category to which the product belongs, a purchase price, a purchase date, a purchased quantity, a number of bids for the product, or various combinations thereof. [0034] In response to receiving the request, the application server 118 accesses a generative grammar model (e.g., stored in the database 122) defining a message structure at operation 204.  The generative grammar model specifies a length of the message (e.g., a number of terms in the message) and a number of lexical slots.  The lexical slots are blanks in a message structure that are to be filled with a term (e.g., a word or a phrase).  The particular generative grammar model selected by the application server 118 may, for example, be specifically designed for use with the social network platform to which the message is being shared, a type of content or item associated with the message (e.g., a product listing), or the user requesting to publish the message. [0035] The source data may include internal corpuses of user profile data, product information, transaction information, and user activity data maintained in the database 122 as well as other corpuses of data maintained by third party systems that are external to the network-based content publisher 104. [0040] FIG. 3 also illustrates a portion of the terms (e.g., terms 324, 326, and 328) comprising the message 320 as including an appended octothorpe (one of ordinary skill in the art may also refer to this symbol as a "hash" or "pound sign"), which, together with the appended term, forms a "hashtag." Hashtags may be used by search engines, social network services, content providers, online merchants, or other entities to index, identify, and distribute content.  [0045] In another example, upon analyzing social network activity from Twitter.RTM., the model generation module 500 may determine that users of Twitter' typically use fragmented sentences when posting messages, and in turn, the model generation module 500 may generate a Twitter-specific generative grammar model that reflects Twitter.RTM.  users' typical messaging style of fragmented sentences. [0057] As part of the message structure, the generative grammar model defines one or more lexical slots, which are blanks to be filled with a term extracted from respective data sources.  The generative grammar model further specifies a corpus of source data and a grammatical constraint for each lexical slot included in the message structure.  The particular generative grammar model accessed by the retrieval module 506 may be selected based on a social network platform to which the message may be published, the user requesting the generation of the message, a user or group of users who will receive or view the message, the type of content which the message is being generated to share, or a particular product for which the message will be used to share, sell, promote, or advertise.  In an example, a user may use the client device 106 to request generation of a message to share content on Twitter, and in response, the retrieval module 506 accesses a generative grammar model developed for Twitter [as 
receiving a description of a product, the description including a text description (e.g. description - a type of content or item associated with the message (e.g., a product listing)) and a visual description (e.g. Fig. 4);
determining attributes (e.g. specific product information (e.g. brands, a product identifier (e.g., a title or a model number), a price, a make, a manufacturer, a model, a brand name, a textual description, a size, a style, product dimensions, compatibility information, or any other information that may be used to describe a product)) of the product based on the description;
obtaining end user information (e.g. user profile data) from equipment of an end user, the end user information regarding a behavior history and a language history of the end user (e.g. the user activity data may include past keyword searches that users have performed, web pages viewed by each user, products added to a user wish list or watch list, products added to an electronic shopping cart, and products that the users own; referring to the instant application specification [0026]);
modifying, in accordance with the end user information, the description resulting in a plurality of modified product descriptions, the modifying comprising:
selecting selected attributes of the product (e.g. product information),
identifying identified text regarding the selected attributes of the product, based on the text description and the language history of the end user (e.g. the user activity data may include past keyword searches that users have performed, web pages viewed by each user, products added to a user wish list or watch list, products added to an electronic shopping cart, and products that the users own; referring to the instant application specification [0026]),
adding the identified text to the text description (e.g. The lexical slots are blanks in a message structure that are to be filled with a term (e.g., a word or a phrase)), and
determining a presentation arrangement of the text description and the visual description (e.g. Fig. 4);
presenting the plurality of modified product descriptions at equipment of the end user;
determining, for each of the plurality of modified product descriptions, a relative effectiveness in engaging attention of the end user (e.g. effectiveness - The transaction history information may, for example, include a description of a product offered for sale, sold, or purchased by users, a purchase price, a purchase date, a purchased quantity; referring to the instant applicant’s specification [0030]), based on end user behaviors responsive to the presenting (e.g. fig. 4)]).
Although Churchill substantially teaches the claimed invention, Churchill does not explicitly indicate
Although Churchill combination substantially teaches the claimed invention, they do not explicitly indicate
repeatedly modifying, in accordance with the end user information, the description resulting in a plurality of modified product descriptions,
updating the end user information in accordance with the end user behaviors.
Sicora teaches the limitations by stating
receiving a description of a product, the description including a text description (Sicora col. 57 lines 45-60, col. 62 lines 38-50, col. 63 lines 16-46, col. 81 lines 17-32, col. 85 line 63 – col. 86 line 34, col. 101 lines 49-63, col. 108 lines 22-36, col. 118 lines 19-25, col. 118 line 57 – col. 119 line 15, col. 137 lines 5-15 and Figs. 40A-D e.g.  product descriptions);
determining attributes of the product based on the description;
obtaining end user information from equipment of an end user, the end user information regarding a behavior history (Sicora col. 33 lines 29-50 and Figs. 40A-D e.g. [col. 33 lines 29-50] The historical data can include one or more of: previous content views, previous content saves, previous content comments, previous content shares, and previous purchases of tagged products) and a language history of the end user (Sicora col. 144 lines 7-31 and Figs. 40A-D e.g. [col. 144 lines 7-31] (413) The historical data … keywords and phrases used in the user-generated content 4224; referring to the instant application specification [0026]);
repeatedly modifying, in accordance with the end user information, the description resulting in a plurality of modified product descriptions (Sicora col. 9 line 49 – col. 10 line 10, col. 68 line 57 – col 69 line 12, col. 83 lines 59-67, col. 99 lines 28-53, col. 100 lines 3-20 e.g. product elements, e.g. content describing the product … continuously update product elements; [col. 9 line 49 – col. 10 line 10] (31) identifying, by the computing device, the product element from the product content, the product element including (i) content describing the product … [col. 99 lines 28-53] (269) can allow users to receive updates on saved product elements without having to select each product individually.  Each of the product elements identified in the product area 736 are also selectable and can present the product in an interface similar to the GUI 304 and/or in other interfaces, such as the example interface depicted in FIGS. 28A-C. [col. 100 lines 3-20] (271) In another example, updates related to the saved product element 2718 can be provided by the computer system 240 to the computing device 300 and output in the news tab 602a and/or the user's tab 602b of the GUI 601; referring to the instant application specification [00039] and/or [00044]), the repeatedly modifying comprising:
selecting selected attributes of the product,
identifying identified text regarding the selected attributes of the product, based on the text description and the language history of the end user,
adding the identified text to the text description, and
determining a presentation arrangement of the text description and the visual description;
presenting the plurality of modified product descriptions at equipment of the end user (Sicora col. 26 lines 41-63, col. 32 lines 27-44, col. 33 lines 29-50, col. 40 line 51- co. 41 line 7, col. 82 line 38 – col. 83 line 2, col. 93 lines 1-57, col. 103 line 62 – col. 104 line 9, col. 114 lines 57-64, col. 122 lines 29-56 e.g. [col. 26 lines 41-63] The operations can further include receiving, through the one or more input device, user input designating a search query; and transmitting, over the network interface, the search query to the remote server system.  The search results can be received in response to the search query. [col. 32 lines 27-44] (106) This document generally describes technology for tracking, monitoring, and determining user engagement with content elements presented in GUIs.  For example, a variety of different types of content elements can be presented in GUIs, such as social media content, messaging content, product content, productivity content, and/or other types of content. [col. 40 line 51- co. 41 line 7] The horizontal scrolling along the second dimension 118 can cause the secondary content element 140a to replace, at least partially, the user-generated content element 132 (e.g., replace through horizontal scrolling animation of the content elements 132 and 140a that coincides with the scrolling input).  [col. 82 line 38 – col. 83 line 2] (214) The example secondary content elements 2244a-n can each, for instance, include an image (e.g., image depicting a product), text (e.g., text describing a product), and selectable features (e.g., selectable button to purchase or add the product to a virtual shopping cart, selectable button to save the product to the user's profile, compose and transmit message).  (215) The horizontal scrolling along the second dimension 2246 can cause the secondary content element 2244a to replace, at least partially, the user-generated content element 2234 (e.g., replace through horizontal scrolling animation of the content elements 2234 and 2244a that coincides with the scrolling input). [col. 93 lines 1-57] Such save requests and data entries 2612 can include additional attributes, such as whether the save is public or private.  Other attributes for the data entries 2612 can additionally and/or alternatively be used. (249) As discussed above, such a data entry 2612 can cause the server system 2604 to persistently associate the content element 2620a with an account/profile for the user A, which may or may not be viewable to users other than user A depending on attributes for the data entry 2612 (e.g., private or public save attributes). [col. 103 line 62 – col. 104 line 9] (285) The computer system 240 can then distribute the post 360 to other users who are socially-connected with the logged-in user in a similar manner as described here with regard to FIG. 30, but with the logged-in user's information replacing the image 704 and the username 708.  The user 362 can still be identified as the creator of the post 360 in the graphical element 3006, which can allow for the post 360 to be properly attributed. [col. 114 lines 57-64] (320) Still referring to FIG. 33A, other features that are depicted in the GUI 401 include a cancel button 3302 to cancel/clear a search query that has been entered into the search field 402.  For example, in response to pressing the cancel button 3302, the results 3310-3314 can be replaced in the GUI 401 with trending information, which may be the same as or different from the trending information previously displayed in the GUI 401 (as described above with regard to FIG. 4A). [col. 122 lines 29-56] For example, the hashtag results described above with regard to FIGS. 33A-K can include selectable buttons to follow the hashtag results.  Following a hashtag can cause, for example, the computer system 240 to serve content elements including the hashtag in the user's social feed (e.g., GUI 304) and activity feed (e.g., GUI 601), for the hashtag that is being followed to be identified in the user's profile (e.g., GUI 701), and for trending information and search results including the followed hashtag to be weighted more heavily in the explore/discover interface (e.g., GUI 401).  Other features and combinations are also possible);
updating the end user information in accordance with the end user behaviors (Sicora col. 32 lines 27-44 e.g. [col. 32 lines 27-44] (106) This document generally describes technology for tracking, monitoring, and determining user engagement with content elements presented in GUIs.  For example, a variety of different types of content elements can be presented in GUIs, such as social media content, messaging content, product content, productivity content, and/or other types of content.  Users can engage with content elements in various ways, such as through explicit actions related to content elements (e.g., entering a comment in a comment field, saving the content element to the user's profile, entering a reaction to the content element, sharing the content element) and/or through implicit actions (e.g., viewing the content element for a duration of time, hovering a pointer over the content element for a duration of time).  GUIs can be programmed to monitor, record, and report user activity related to content elements, which a computer system can use to track, monitor, and determine user engagement with content elements).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Churchill and Sicora, to provide improved graphical user interface (GUIs) on computing devices, such as mobile computing devices and other user computing devices (Sicora col. 1 lines 28-31).
Although Churchill and Sicora combination substantially teaches the claimed invention, they do not explicitly indicate
presenting the plurality of modified product descriptions at the equipment of the end user in a rotation.
Wang teaches the limitations by stating
presenting the plurality of modified product descriptions at the equipment of the end user in a rotation (Wang [0039], [0051] – [0052], [0069], [0092], [0098] and Figs. 4-9 e.g. [0039] The merchant can also modify product information, such as the product title, description, price, image of the product, inventory, etc. [0069] In some embodiments, the customization manager 208 can change which products it displays to a user in the shopping portion while the user is viewing a merchant page. For example, the customization manager 208 can rotate which products are displayed to a user. For instance, the customization manager 208 can rotate products displayed within the shopping portion according to a timer and/or user action [as presenting (e.g. Figs. 4-9) the plurality of modified (e.g. modify) product descriptions (e.g. products; description) at the equipment of the end user in a rotation (e.g. rotate)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Churchill, Sicora and Wang, to provide improved graphical user interface (GUIs) on computing devices, such as mobile computing devices and other user computing devices (Sicora col. 1 lines 28-31).
9.	With respect to claim 2,
	Churchill further discloses wherein the end user information is obtained responsive to an input from the equipment of the end user, the input comprising a query regarding the product (Churchill Abstract, [0014] – [0015], [0018], [0028] – [0029], [0034] – [0035], [0040], [0045], [0057] e.g. keyword searches). 
10.	With respect to claim 3,
	Churchill further discloses wherein the text description includes a fillable blank portion, and wherein the identified text is added to the text description to fill the fillable blank portion (Churchill Abstract, [0014] – [0015], [0018], [0028] – [0029], [0034] – [0035], [0040], [0045], [0057] e.g. populate each blank).
11.	With respect to claim 4,
	Sicora further discloses wherein the selected attributes of the product are selected according to relative weights assigned to the respective attributes of the product (Sicora col. 72 lines 16-35 e.g. (178) In the depicted example, the GUI 1864 includes an example graph 1866 that depicts user responses A-N (1868a-n) across a metric 1870 for content elements A-C (1872-1876).  The content elements A-C (1872-1876) in this example are content elements associated with the account logged-in on the client computing device 1810, such as social media posts that the logged-in user has generated.  The responses A-N (1868a-n) can include, for example, various types of elements that would be present in content summaries generated by the server system 1804, such as keywords, hashtags, other tags, emojis, images, links, and/or other content elements.  The metric 1870 can be, for example, a frequency with which each of the responses A-N (1868a-n) occur for each of the content elements A-C (1872-1876).  Other metrics are also possible, such as weighted frequencies, number of comments with an occurrence of each response, and/or other metrics.  The responses A-N (1868a-n) may be ordered along the x-axis of the graph 1866, for example, from positive to negative so as to provide a visible spectrum of responses in the graph 1866).
12.	With respect to claim 5,
	Churchill further discloses wherein the identified text is identified using natural language processing (NLP) (Churchill Abstract, [0014] – [0015], [0018], [0028] – [0029], [0034] – [0035], [0040], [0045], [0057] e.g. description - a type of content or item associated with the message (e.g., a product listing)).
13.	With respect to claim 6,
	Sicora further discloses wherein the language history comprises a plurality of online statements by the end user and a plurality of time stamps for each of the plurality of online statements, and wherein the NLP of the language history of the end user is performed at least in part according to the time stamps (Sicora col. 45 lines 39-49 e.g.  Referring to FIG. 3A, a first example social post 308 is depicted in the home feed.  This post 308 is a graphical element presented in the GUI 304 that includes a number of graphical elements, including a profile picture 310 and username 312 of the user who performed an action 314 (e.g., create post, save, comment, share), which in this example was "saving" a post 316 created by another user identified by the "via" element 320.  The post 308 also identifies a time 318 when the user 312 performed the action 314, which may be different from a time when the other user 320 created the post 316).
14.	With respect to claim 7,
	Sicora further discloses wherein the modified product descriptions are presented via an interactive system at the equipment of the end user, and wherein the end user behaviors comprise an interaction with the interactive system via the equipment of the end user (Sicora col. 5 lines 12-30 e.g. (15)    In a third example, arrangements and sequences by which graphical elements are presented in the GUIs can provide more intuitive and efficient graphical presentations on client computing devices.  (16)    In a fourth example, some implementations of the system can be configured to provide an improved platform and user interface for users to access/contribute social media content (e.g., user posts, comments, shared content) with other types of content (e.g., product content, messaging content, productivity application content, news content).  Such an improved platform and user interface can allow users to interact with each of the content items, to perform social media and other interactions (e.g., purchasing, messaging, productivity, news distribution) without exiting the graphical user interface and its content stream.  In some implementations described below, the users can readily and seamlessly access and interact with user-generated content (e.g., social media content) and other content (e.g., product content) within a common user interface).
15.	With respect to claim 8,
	Sicora further discloses wherein the interactive system comprises a web page, and wherein the description of the product is modified and presented during a download of the web page, the download initiated responsive to the interaction (Sicora col. 6 lines 22-55 e.g. (20) Such a method can optionally include one or more of the following features.  The method can further include receiving, through an input subsystem of the computing device, first input selecting a particular selectable element that corresponds to particular social media content; and outputting, by the computing device, a particular social media post that corresponds to particular media content, wherein the particular social media post includes the product tag for the particular product and another product tag for another product.  The particular social media content can include a user-generated image that depicts the particular product and the other product.  The product tag and the other product tag can identify the particular product and the other product in the user-generated image.  The method can further include receiving, through the input subsystem, second input selecting the other product; and outputting, by the computing device, other product content for the other product in the GUI, wherein the first input and the second input cause the GUI to navigate from the particular product to the other product via the particular social media content.  The method can further include outputting, before outputting the product content, a social feed in the GUI, wherein the social feed includes social media posts, at least one of which includes the product tag for the particular product; receiving input selecting the particular product from the at least one social medial post in the GUI; and requesting, by the computing device, the product content for the particular product in response to receiving the input.  The product content can be output in the GUI in response to receiving the input.  The method can further include detecting, through a touchscreen of the input subsystem, a particular gesture after outputting the product content in the GUI; and outputting, in response to detecting the particular gesture, the social feed in the GUI, the social feed replacing the product content in the GUI).
16.	With respect to claim 9,
	Sicora further discloses wherein the end user information is updated dynamically during the interaction (Sicora col. 32 lines 27-39 e.g. (106) This document generally describes technology for tracking, monitoring, and determining user engagement with content elements presented in GUIs.  For example, a variety of different types of content elements can be presented in GUIs, such as social media content, messaging content, product content, productivity content, and/or other types of content.  Users can engage with content elements in various ways, such as through explicit actions related to content elements (e.g., entering a comment in a comment field, saving the content element to the user's profile, entering a reaction to the content element, sharing the content element) and/or through implicit actions (e.g., viewing the content element for a duration of time, hovering a pointer over the content element for a duration of time).  GUIs can be programmed to monitor, record, and report user activity related to content elements, which a computer system can use to track, monitor, and determine user engagement with content elements).
17.	With respect to claim 10,
	Wang further discloses wherein the plurality of modified product descriptions include alternative text descriptions, alternative visual descriptions, or combinations thereof (Wang [0039], [0051] – [0052], [0069], [0092], [0098] and Figs. 4-9 e.g. [0039] The merchant can also modify product information, such as the product title, description, price, image of the product, inventory, etc. [0069] In some embodiments, the customization manager 208 can change which products it displays to a user in the shopping portion while the user is viewing a merchant page. For example, the customization manager 208 can rotate which products are displayed to a user. For instance, the customization manager 208 can rotate products displayed within the shopping portion according to a timer and/or user action).
18.	Claims 11-16 are same as claims 1-7 and are rejected for the same reasons as applied hereinabove.
19.	Claims 17-20 are same as claims 1-4 and are rejected for the same reasons as applied hereinabove.

Response to Arguments
20.	Applicant’s remarks and arguments presented on 12/02/2022 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166





/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 19, 2022